UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 01-4044
GRALING EDWARD ARNOLD, a/k/a
Graling Shykia Asante,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                             (CR-00-8)

                      Submitted: October 4, 2001

                      Decided: October 16, 2001

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

C. David Whaley, MORCHOWER, LUXTON & WHALEY, Rich-
mond, Virginia, for Appellant. Kenneth E. Melson, United States
Attorney, Brian R. Hood, Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.
2                      UNITED STATES v. ARNOLD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Graling Arnold appeals his conviction on a guilty plea on charges
of use of fire during the commission of a federal felony, in violation
of 18 U.S.C.A. § 844(h) (West 2000), and interstate stalking, in viola-
tion of 18 U.S.C.A. § 2261(A) (West Supp. 2001). Specifically, he
challenges the district court’s denial of his motion to withdraw his
guilty plea.

   When a defendant moves to withdraw his guilty plea before sen-
tence is imposed, as Arnold here did, the court may permit the plea
to be withdrawn if the defendant shows a "fair and just reason." Fed.
R. Crim. P. 32(e). We review the district court’s denial of such a
motion for abuse of discretion. United States v. Moore, 931 F.2d 245,
248 (4th Cir. 1991). The district court’s factual findings in support of
its decision to deny the motion to withdraw will be overturned only
if clearly erroneous. United States v. Suter, 755 F.2d 523, 525 (7th
Cir. 1985).

   Arnold claims error in the district court’s analysis of the factors in
Moore, 931 F.2d at 248, in determining whether Arnold established
a "fair and just reason" for withdrawing his plea. Here, the district
court deliberately and thoroughly considered each of the factors in
Moore. In its adverse determination, the district court found that
Arnold’s plea was knowing and voluntary, based upon Arnold’s
appropriately and thoroughly conducted Fed. R. Crim. P. 11 plea col-
loquy and the detailed statement of facts incorporated into the plea
agreement, together with defense counsel’s testimony. He further
determined that Arnold’s assertion of legal innocence was not credi-
ble, based upon the totality of the circumstances, including the nature
of Arnold’s previous profuse and threatening communications with
Veronica Smith and the Waltons, which supported the reasonable
conclusion that they were placed in fear of death or serious bodily
                      UNITED STATES v. ARNOLD                        3
harm by his actions. The district court also found that Arnold had the
close assistance of competent counsel, and that withdrawal of his plea
would cause some prejudice to the government. Moore, 931 F.2d at
248.

   While there is evidence supporting Arnold’s motion to withdraw
his plea, we cannot say on this record that in its thorough and well-
reasoned consideration of all the evidence and of Arnold’s claims in
support of his motion, that the district court abused its discretion in
denying the motion to withdraw. Accordingly, we affirm Arnold’s
conviction and sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED